       Case 3:19-cv-01242-WGY Document 132 Filed 11/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


  D&Z AUCTION RESELLERS, LLC AND                   CASE NO. 19-cv-01242
    GUSTAVO A. MORENO PONCE

                   Plaintiffs,

                      vs.                          RE: COPYRIGHT INFRINGEMENT
                                                   VIOLATION OF DIGITAL MILLENNIUM
   MEDI-DATA CORPORATION ET AL.                                  ACT
                                                      CAMPUTER FRAUD AND ABUSE
                  Defendants.

              MOTION ABOUT PENDING MOTION OF WITHDRAWAL

To the Honorable Court:

      Comes now the undersigned attorney and respectfully states and prays:

             1.       On August 23, 2019, Roberto R. Blanes Ibarra, former counsel for Medi-

      Data Corp., filed with attorney Ernesto Rovira Gándara a joint Motion for Leave to

      Withdraw and Notice of Appearance of New Legal Representation on Docket no. 60.

             2.       On that motion, the undersigned Roberto R. Blanes Ibarra requested

      withdrawal of appearance and Medi-Data’s new counsel, Ernesto Rovira Gándara, Esq.

      made his Notice of Appearance. (Docket no. 60).

             3.       Roberto R. Blanes Ibarra, respectfully advise the Court that the request for

      withdrawal in Motion for Leave to Withdraw and Notice of Appearance of New Legal

      Representation is still pending. (Docket No. 60).

             4.       Therefore, Roberto R. Blanes Ibarra respectfully requests this Honorable

      Court to allow his withdrawal from the case in light of Ernesto Rovira Gándara, Esq.’s

      appearance as new counsel for Medi-Data.
       Case 3:19-cv-01242-WGY Document 132 Filed 11/17/20 Page 2 of 2




      Respectfully submitted.

      In San Juan, Puerto Rico, this 17th day of November, 2020.

        CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all the attorneys of record.

                                    Block Legal LLC
                             270 Muñoz Rivera Ave., Suite 350
                               San Juan, Puerto Rico 00917
                                  Phone: (787) 705-8162


                               S/Roberto R. Blanes Ibarra
                                   USDC-PR 231608
                            E-Mail: blanes.roberto@gmail.com




                                                                                       2
